ml

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

.|UN 2 9 2010
KEDIST GIRMA, ) c\erk, u.s. D\srr\cf and
) Bankruptcy Courts
Plaintiff, )
)
v. ) Civil Action No.
) .
UNITED STATES DEPARTMENT )  1  1
OF EDUCATION, )
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 5l9, 520 (l972). Even pro se litigants, however,
must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. l977).

Because of an apparent dispute between plaintiff and Howard University with respect to
her medical and academic records, plaintiff demands that defendant "delete all student loans
[she] owe[s] to Howard University - simply because there now seems to be a confusion as to the
time [she] attended Howard University." Compl. at l. Absent from the complaint is any
allegation pertaining to the actions or omissions of the named defendant. lt does not appear that
the complaint, as drafted, sets forth a short and plain statement showing plaintiff s entitlement to

the relief she seeks. An Order consistent with this Memorandum Opinion is issued separately.

LL\be£/l\/

Unifed States District Judge

f
DATE: .\/,¢,,M,_/ g,\/),¢»~¢D